Title: From Benjamin Franklin to John Rainey, 22 June 1780
From: Franklin, Benjamin
To: Rainey, John


Sir
Passy, June 22. 1780
I wrote to you in Answer to yours of the 12th. as Mercht: in Amsterdam, not knowing how to direct to you more particularly. Since that Letter we have received news from America which may be agreable to you. It is that the Congress, to prevent any loss to those who have lent them money, arising from the subsequent Depreciation of the Paper, have made a Resolution to repay the same according to its full value in the time of lending. This fixes your Property and secures you from the Loss you might otherwise have apprehended, on which I congratulate you; and am, Sir &c.
Mr. John Rainey.
